Exhibit 10.1
GRAPHIC [graphic.jpg]
 
Georgia Department of
       
Community Health
     
2 Peachtree Street, NW
       
Atlanta, GA 30303-3159
Clyde L. Reese, III, Esq., Commissioner
 
Sonny Perdue, Governor
 
www.dch.georgia.gov
 


 
June 17, 2010


Sent Via:  Certified Mail; Return Receipt Requested
 
Peach State Health Plan
Attn: Patrick Healy, President & Chief Executive Officer
3200 Highland Pkwy, SE
Suite 300
Smyrna, Georgia 30082
 
    Re:          NOTICE OF RENEWAL FOR FISCAL YEAR 2011
    Contract #0653 - Medicaid Managed Care


Dear Mr. Healy:
   
    This letter serves as written notice that the Georgia Department of
Community Health (hereinafter “DCH” or the “Department”) is exercising its
option to Renew the above-referenced contract for an additional State Fiscal
Year, subject to the terms and conditions of the underlying contract (the
“Contract”) and any applicable subsequent amendments.  The Contract, as renewed,
shall terminate on June 30, 2011.  All terms and conditions of the contract,
including reimbursement, shall remain as stated in the original contract and any
amendments thereto. 
 
    Enclosed is an additional copy of this letter.  Please sign both copies
where indicated, retaining one for your files and returning the other via fax or
mail within 5 business days of receipt of this letter.
 
    Georgia Department of Community Health
    Contract Administration
    2 Peachtree Street
    40th Floor
    Atlanta, Georgia 30303
    Fax: (404) 463-0663
 
    Please contact me at (404) 463-0348 or via email at pgordon@dch.ga.gov
should you have any questions or require additional information.  We look
forward to continuing with your contract in Fiscal Year 2011.


           Sincerely,


           /s/ Pamela Gordon


           Pamela Gordon
           Contract Specialist II
 
 
Attachments


cc:       Clyde White, Deputy General Counsel
    Jerry Dubberly
    Randy Houpe
    File
 
 
 
 

--------------------------------------------------------------------------------

 
GRAPHIC [graphic.jpg]
 
Georgia Department of
       
Community Health
     
2 Peachtree Street, NW
       
Atlanta, GA 30303-3159
Clyde L. Reese, III, Esq., Commissioner
 
Sonny Perdue, Governor
 
www.dch.georgia.gov
 

 
 
 
Signature of Acceptance:
 
We, Peach State Health Plan, by the duly authorized signature below, do hereby
acknowledge the Renewal of Contract #0653, Peach State Health Plan, and agree to
comply with the terms as stated.  Please return this document within 5 business
days.
 
 

             
/s/ Patrick M. Healy 
 
6-23-10    Authorized Signature   Date                  